Citation Nr: 1707808	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  09-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for myalgia.

2.  Entitlement to service connection for a left clavicle disorder.

3.  Entitlement to service connection for a left arm disorder.

4.  Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Prior to initial adjudication of these claims by the Board, the Veteran requested a hearing which was scheduled for December 2009.  He failed to appear without explanation.  Consequently, the hearing request was considered withdrawn in the Board's March 2012 initial remand of these claims.  See 38 C.F.R. § 20.702 (d).

Subsequent to the March 2012 Board remand, the Veteran, through his representative, requested that a hearing before the Board be rescheduled and in a Post-Remand Brief dated in April 2014 the Veteran's representative requested the Board remand the appeal to afford the Veteran a hearing.

In June 2014, the Board remanded the case for the Veteran to be scheduled for a hearing.  A videoconference hearing was scheduled for July 26, 2016.  The Veteran failed to appear without explanation.  Neither he nor his representative has requested a rescheduled hearing.  Consequently, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.702 (d).


FINDINGS OF FACT

1.  The Veteran has not had myalgia during the appeals period.

2.  The Veteran has not had a left clavicle disorder during the appeals period.

3.  The Veteran has not had a left arm disorder during the appeals period.

4.  The Veteran has not had a left leg disorder during the appeals period.
 CONCLUSIONS OF LAW

1.  The criteria for service connection for myalgia have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a left clavicle disorder have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a left arm disorder have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for a left leg disorder have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  A standard January 2008 letter satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records and service personnel records have been obtained.  VA and private treatment records have been obtained as were records from the Social Security Administration.  VA attempted to confirm that the Veteran was involved in an automobile accident at Fort Bragg in 1980; in an October 2002 response, DMV of North Carolina stated that no crash report could be located, and in a response dated in March 2007, Ft. Bragg stated that no police report was located.  

Although VA examinations or opinions were not provided in connection with the Veteran's claims for service connection, the Board finds that examinations are not necessary to make a decision on those claims.  As explained in the analysis below, the record does not contain competent lay or medical evidence of such current diagnosed disabilities.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the VA's duty to assist has been met for these claims.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  


Evidence

The Veteran contends that he has myalgia, a left clavicle disorder, a left arm disorder, and a left leg disorder as a result of an automobile accident during service in 1980 at Ft. Bragg, North Carolina.  Neither the service personnel records nor the service treatment records document any motor vehicle accident during service, and attempts to obtain records of such accident from Ft. Bragg and the North Carolina DMV were unsuccessful.  

The service treatment records do not contain any reference to myalgia, a left clavicle disorder, or a left arm disorder.  In September 1976 and March 1979, the Veteran reported that his legs hurt when doing physical training, and the assessment was shin splints.  In June 1980, the Veteran indicated that he did not wish to have a service separation examination prior to his discharge from service.

A March 2001 VA treatment record noted that the Veteran:

...came in without appointment complaining of pain in his shoulder, collar bone, left upper chest muscle, and left arm numbness.  Said this has been a problem for the past several years since a car accident.  He is vague about history, denies intake of alcohol or street drugs although he is slow to respond and appears to be high.  He is riding the DAV van which leaves at 1500 so will not be able to see a provider today.  Told him I could make a return appointment for him but he was not willing to make a commitment to return tomorrow.  Told him to come back when he thinks he needs to.

An August 2002 VA treatment record noted that the Veteran complained of pain in the left arm.  This felt "like burning or like needles."  The assessment was "degenerative disc disease- with radiculopathy? vs. spasm causing numbness."

In March 2003, the Veteran was seen with complaints of "chronic neck pain since 1979 when he reports having a whiplash injury from [a motor vehicle accident].  He reports neck pain subsided, but has intermittently reappeared over the last few yrs.  Neck and shoulder pain is primarily on the left side, and occasionally has burning sensation that radiates down the back of the arm to the elbow and sometimes to the fingers in no specific distribution.  He denies dropping objects, but does not know any exacerbating, remitting conditions for the pain....On physical examination, standing position shows left scapula slightly protracted.  Range of motion is within normal limits at the shoulders, elbows, wrists and hands bilaterally.  Strength is within normal limits in all major muscle groups of both upper extremities.  No atrophy is seen.  No fasciculations are seen.  Sensory examination is somewhat patchy with no definite dermatomal or peripheral nerve distribution.  Reflexes are symmetrical bilaterally.  Palpation reveals taut bands and tenderness in the pectoralis minor area, over the coracoid process to a lesser extent."

A March 2007 treatment record noted "dental pain/myalgia."

The Veteran filed his current claim for service connection in August 2007.

A VA examination in May 2008 was conducted in conjunction with a claim the Veteran had for lumbar and cervical spine disabilities.  The examiner noted that:

The Veteran states that he was involved in a motor vehicle accident in 1979 while stationed at Fort Bragg....He states that he was riding his civilian vehicle and came to a stop.  He was being rear ended by another individual causing whiplash to his neck and strain to his lumbar spine.  He did not have the injuries investigated by medical personnel at that time.  He states he treated the injuries on his own with Motrin with ease of symptoms over a few week period of time.  He described infrequent flare ups for his neck and low back following the injuries but noted increasing symptomatology with his neck and low back in the late 90s....He now complains of chronic neck pain for the past eight years.  He describes frequent lower back pain that occurs every few days for the past eight years.  He denies any true radiculopathy symptoms from the neck or back.  He states pain will occasionally radiate into the left shoulder.  He will occasionally have some paresthesias of the ulnar fingers on the left hand.  He only relates one instance of sciatica several years ago involving the lower extremities.  He denies any radiculopathy of the upper or lower extremities at this time. 
On examination:

There were no true findings of radiculopathy or focal dermatome abnormalities with the arms or legs.  Reflexes were 2+ equal in both wrists, elbows, knees, and ankles bilaterally.  Coordination was normal upper and lower extremities bilaterally....The evidence is that if there was a motor vehicle accident, as alleged by the Veteran, it evidently resolved itself as a medical record is quiet over the ensuing years which would suggest resolution of the alleged injuries.  The complaints noted in recent years would be more likely related to aging and occupational stresses over the years for both the cervical and lumbar spine.  I find no medical evidence to link his present neck and back complaints to the remote injuries alleged following the motor vehicle accident.

A February 2013 written statement from B.F., who identified herself as the Veteran's former fiancée, stated that Ms. F. was a witness to the Veteran's car accident in service and recalled that the Veteran "continued to have problems after the wreck with his neck and head."

Analysis

At no time during the pendency of this claim has there been a diagnosis of a left clavicle disorder, a left arm disorder, or a left leg disorder.  While there was one reference to dental pain/myalgia in March 2007, this appears to be a mouth/dental complaint and not a reference to any general muscle condition.

The service treatment records do not show any evidence of a car accident or any residuals thereof.  The service treatment records do not contain any reference to myalgia, left clavicle, or left arm disabilities.  While shin splints were noted in the legs, there is no showing of any chronic left leg disability.  Nor is there any medical evidence demonstrating diagnosed myalgia, left arm, left leg, or left clavicle disorders since service.  In this regard, the Board notes that the May 2008 examination (conducted with regard to separate claims for low back and neck disabilities claimed as related to the Veteran's reported inservice car accident) does constitute relevant evidence with respect to the current claims as the reported history provided by the Veteran does not refer to any injury to the left arm, left clavicle, or left leg in the accident, and the examination report does not describe any such current complaints or diagnoses.

Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a) (service connection is awarded for "a particular injury or disease resulting in disability"); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)

To the extent that the Veteran believes he has a disability manifested by myalgia, left arm pain, left leg pain, or left clavicle pain, the Board notes that a symptom (such as pain) without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  Although the Veteran is competent to report symptoms, a disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225; see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The record shows no diagnosis of an underlying disability or disabilities to account for the Veteran's complaints.  

The preponderance of the evidence is against the claims for service connection for myalgia, a left clavicle disorder, a left arm disorder, and a left leg disorder; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107 (b).



ORDER

Service connection for myalgia is denied.

Service connection for a left clavicle disorder is denied.

Service connection for a left arm disorder is denied.

Service connection for a left leg disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


